BY THE COURT
We can not escape the conclusion but that the Surety Company knew or in law was charged with knowing of the provisions of the statute requiring the bond of Frank D. Bush and Company.
The jury evidently found that Frank D. Bush and Company through its representative had sold Mrs. Corl worthless securities *194and that she sustained the loss represented by the amount of the verdict.
We can not escape'the conclusion from all the facts and circumstances disclosed by the record that this finding of the jury not only against Prank D. Bush and Company, but also against the Indemnity Insurance Company is supported by the evidence. At least we would not be prepared to say that the finding as against the Indemnity Insurance Company was against the manifest weight of the facts and circumstances disclosed by the record.
We have considered all of the errors suggested by counsel for plaintiff in error in their brief but finding no error in the record'which we think would warrant a reviewing court in disturbing the judgment of the lower court, the same will be affirmed.
ALLREAD, PJ, HORNBECK and KUNKLE. JJ, concur.